Citation Nr: 1535280	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-11 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right foot status post crush injury.

2.  Entitlement to service connection for right leg sciatica.

3.  Entitlement to service connection for a right wrist disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to December 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  During the appeal, the case was transferred to the jurisdiction of the RO in Muskogee, Oklahoma.

A Board hearing was held in June 2015.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a right foot disability and a right wrist disability that were incurred during active duty service, and right leg sciatica which is caused by his service-connected lumbar spine arthritis.  The Veteran testified in June 2015 that his right wrist started to bother him in 2004 and that he has been diagnosed by a VA physician with carpal tunnel syndrome.  Board Hearing Tr. at 3-4.  He stated that his right foot has hurt ever since it was crushed by an "A-frame" in service and that he occasionally has sharp pains that shoot up his leg.  Id. at 12-13.  The Veteran also testified that he has had radiating pain down his leg since 2007 or 2008.  Id. at 15.


I. VA Examination

In January 2012, the Veteran was afforded a VA examination.  He reported that he has had weakness, stiffness, fatigability, tenderness, and pain in his right wrist since 2005.  He also reported having pain that travels to the lower buttocks and hip since 2010 which was exacerbated by physical activity and having sharp, aching foot pain ever since an engine hoist fell on his foot in 2008.  Physical examination found no abnormalities of the extremities, and range of motion in the right wrist and ankle was within normal limits.  Neurological examination showed coordination and senses within normal limits.  The examiner noted that the right foot non-weight bearing X-ray showed trace of dystrophic calcification Achilles insertion site.  Right wrist X-rays were within normal limits.  The examiner found no pathology to render a diagnosis for a right foot, right leg, or right wrist condition.

The Veteran has credibly testified, however, that he does have recurrent pain in his right leg, foot, and wrist, and that he has been told by a medical professional that he has carpal tunnel syndrome.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (A veteran is competent to report a contemporaneous medical diagnosis.); see also Layno v Brown, 6 Vet. App. 465 (1994).  The Veteran's VA treatment records indicate reports of chronic back pain with recurrent radicular pain and a history of bilateral wrist and right foot pain.  In January 2012, the Veteran's VA physician noted possible carpal tunnel syndrome and gave him a carpal tunnel splint.

The Board finds that an additional medical examination and opinion is needed prior to adjudication of these issues in order to more thoroughly address the question of the Veteran's current diagnoses of the right leg, foot, and wrist in light of his competent lay statements and the VA medical treatment records.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA is obligated to provide an adequate examination once it chooses to provide one.); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

II. VA Treatment Records

The Veteran has indicated that he has been treated for wrist and leg pain at the VA Outpatient Clinic in Tulsa, Oklahoma.  Currently, only VA treatment records from January 2012 to September 2012 and from April 2013 to July 2013 have been associated with the record.  All updated, pertinent VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from December 2011 to the present.  If any records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) (2014).

2.  Schedule the Veteran for an examination with an appropriately qualified clinician to determine the nature and etiology of the Veteran's current right leg, foot, and wrist pain.  The entire claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After reviewing the Veteran's medical records and performing an in-person examination, including all necessary diagnostic testing, the examiner should address the following:

a.) Identify the Veteran's current diagnoses relating to the right leg, right foot, and right wrist.  The examiner is asked to specifically address the findings of the Veteran's treating physician that he may have carpal tunnel syndrome and the Veteran's assertions that he has had chronic pain in his right leg, foot, and wrist since service.  

If the examiner finds that the criteria for a current diagnosis for any of the Veteran's claimed disorders are not met, he/she must explain why and attempt to reconcile these findings with the findings of the Veteran's treating physician and his assertions concerning pain in these areas.

b.) For each disability diagnosed above, is it at least as likely as not (50 percent or greater) that the disorder is related to any in-service disease or injury or had its onset during military service?

c.) For any right leg disability diagnosed, is it at least as likely as not (50 percent or greater) that the disorder is caused or aggravated (permanently worsened beyond the natural progression) by his service-connected lumbar spine arthritis?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




